Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney Docket Number: 2011 -1009/24061.1974US03
Filling Date: 04/25/2019
Priority Date: 11/04/2011
Inventor: Liu et al.
Examiner: Bilkis Jahan

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
 
Terminal Disclaimer
2.	The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 02/16/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as per telephone authorization from applicant attorney Alan Wang on 02/16/2021 as follows: 

Claim 5 in line 3 changes from -- boron, phosphorus, or arsenic in -- to -- boron, phosphorus, or arsenic --
Claim 10 is cancelled.
Claim 13 in line 2 changes from – one or more of -- to -- one of --
Claim 20 in line 2 changes from – one or more of -- to -- one of --

Allowable Subject Matter
5.	Claims 1-9 and 11-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

7.	The owner, Taiwan Semiconductor Manufacturing Company, LTD., of 100 percent interest in the instant application hereby disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of reference patent No. US 9,893,163 B2 as the term of said reference patent is defined in 35 U.S.C. 154 and 173, and as the term of said reference patent is presently shortened by any terminal reference patent are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/BILKIS JAHAN/Primary Examiner, Art Unit 2896